GIBSON, District Judge.
The above matter came into this court pursuant to a petition under Sec. 77B of the Bankruptcy Act, 11 U.S.C.A. § 207. Later, it appearing that the debtor was insolvent, an order for its liquidation was-made. On July 20, 1938, tire referee granted a petition of the liquidating trustees, wherein they requested leave to sell all oí, *977the real estate of the debtor for a total price of not less than fifty thousand dollars. In his order the referee authorized the sale freed and divested of all liens and encumbrances and transferred all claims against the debtor to the fund realized by sale.
The School District of Versailles Township has requested a review of said order and the referee has certified the matter to this court.
Counsel for Versailles Township, upon hearing, as the court understands his position, did not question the necessity for the sale of the property but objected to the order because it did not specifically recite that his client’s tax liens were entitled to participate in the fund ahead of all other claims, including administration expenses.
As the court views the matter the only question raised by the review is the propriety of the order of sale divesting the liens. The rights of each creditor will be determined, and can properly be determined, only upon distribution of the fund. The order specifically transfers the lien rights of Versailles Township to the fund. What those rights are, as compared with other claims, will be just the same upon distribution as they were at the time the order of sale was made.
As to the necessity for sale, the court quite agrees with the referee, lamentable as is the difference between the purchase price obtained and the value once placed upon the property sold.